Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 1 of 25 PageID #: 1007



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  KHALID WISDOM,

                                     Plaintiff,                         REPORT AND
                                                                        RECOMMENDATION
                   -against-                                            CV 16-1728 (DRH)(AYS)

  THE COUNTY OF NASSAU, DET. CHARLES
  PENTOLA, DET. RAYMOND BUTTERWORTH,
  P.O. VICTOR GLADITZ, P.O. KERRI ANN
  HOOVERT, P.O. JORGE DIAZ, SGT. VINCENT
  PAPA, P.O. CHARLES VOLPE, P.O. TANYA
  TUCKER, P.O. JOHN MONELL, SGT. KENNETH
  CATALANI, DET. ROY MCCOMB, DET. G.
  UMBARILA, P.O. ERIK DIAZ, LT. ADAM
  SCHEINER, AND “JOHN/JANE DOES 1-10”
  (NAMES BEING FICTITIOUS AND PRESENTLY
  UNKNOWN)

                                      Defendants.
  -----------------------------------------------------------------X
  ANNE Y. SHIELDS, United States Magistrate Judge:

          Before the Court, on referral from the Honorable Denis R. Hurley for Report and

  Recommendation, are the parties’ cross-motions for summary judgment, pursuant to Federal

  Rule of Civil Procedure 56. While Defendants move for summary judgment of this action in its

  entirety, Plaintiff seeks partial summary judgment with respect to only one claim. For the

  following reasons, this Court respectfully recommends that Defendants’ motion be granted in

  part and denied in part and that Plaintiff’s motion be denied.

                                                  BACKGROUND

          The relevant facts, as set forth below, are taken from the Local Civil Rule 56.1 statements

  of undisputed material facts submitted by the parties, as well as the documents offered by both

  parties in support of their respective motions. The Court notes that while the parties complied

  with the Local Civil Rules by filing 56.1 Statements, the submissions were not particularly

                                                          1
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 2 of 25 PageID #: 1008



  helpful to the Court in that they are rife with argument and assertions when they should simply

  set forth the undisputed facts of this action. In fact, out of forty-three numbered statements of

  fact offered by Defendants, there are only seventeen of which Plaintiff does not dispute in one

  way or another. The parties’ respective arguments should have been set forth in their

  memoranda of law, not their 56.1 Statements.

         Moreover, although Plaintiff is also moving for partial summary judgment, he only filed

  a Rule 56.1 counter-statement in response to Defendants’ Rule 56.1 Statement. Plaintiff has

  failed to file his own Rule 56.1 Statement in support of his motion, to which Defendants could

  have offered a counter-statement. In any event, the Court’s recitation of the facts relevant to

  these motions follow.

         On September 13, 2013, at approximately 11:16 a.m., three employees of the Tri-State

  Motors automobile dealership at 790 Hempstead Turnpike in Elmont, New York, were robbed at

  gunpoint by two armed robbers. (Def. Loc. Civ. R. 56.1 Statement (“Def. 56.1”) ¶ 1.) The

  robbers took the employees’ watches, cellular telephones, jewelry, a wallet and cash. (Id.) The

  robbers, who were described as black males, fled from the scene in a dark-colored Range Rover.

  (Id. ¶ 2; Pl. Loc. Civ. R. 56.1 Counterstatement (“Pl. 56.1”) ¶ 2.) The robbery victims called

  911, and the Nassau County Police Department’s Communications Bureau broadcast a call

  regarding the robbery at 11:22 a.m. (Id.)

         Defendant Police Officers Victor Gladitz (“Gladitz”) and Kerri Ann Hoovert

  (“Hoovert”), on duty at the time in their patrol car, saw the Range Rover travel westbound on

  Hempstead Turnpike and make a left turn onto Hunnewell Avenue. (Def. 56.1 ¶ 3.) Gladitz and

  Hoovert pursued the vehicle with their emergency lights and siren activated. Hoovert radioed

  that they were in pursuit. (Def. 56.1 ¶¶ 3,5; Pl. 56.1 ¶ 5.)



                                                    2
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 3 of 25 PageID #: 1009



         At 184 Hunnewell Avenue, the Range Rover slowed down and a male, later identified as

  David Hosannah (“Hosannah”), exited the vehicle and fled on foot into the backyards of the

  residential area, holding his waistband as he ran. (Def. 56.1 ¶¶ 6-7; Pl. 56.1 ¶¶ 6-7.) Other

  officers, including Defendants Sergeant Vincent Papa (“Papa”), found Hosannah hiding in

  bushes in the back of a private house at 250 Hunnewell Avenue. (Def. 56.1 ¶ 8; Pl. 56.1 ¶ 8.)

  The officers also found sunglasses, a handgun – which matched the description given by the

  victims of the gun used in the robbery – a wallet, a driver’s license, and a blank check of Tri-Star

  Motors in the vicinity of where Hosannah was located. (Def. 56.1 ¶¶ 8, 33-34; Pl. 56.1 ¶¶ 8, 33-

  34.) Hosannah was arrested. (Def. 56.1 ¶ 31; Pl. 56.1 ¶ 31.)

         The Range Rover continued with Gladitz and Hoovert in pursuit. (Def. 56.1 ¶ 10; Pl.

  56.1 ¶ 10.) At Scimitar and Evans Avenues, the Range Rover struck a curb and came to a stop.

  (Id.) While there is much dispute about what happened next, ultimately two males, Horatio

  Forrest (“Forrest”) and Rubens Petion (“Petion”), were removed from the vehicle, handcuffed

  and arrested. (Def. 56.1 ¶¶ 12.) A show-up was conducted at the scene of apprehension and

  employees of Tri-State Motors identified Forrest and Hosannah as the individuals who robbed

  them inside the dealership. (Def. 56.1 ¶ 29; Pl. 56.1 ¶ 29.) The Range Rover was searched on

  consent of Petion and three cellular telephones, watches, jewelry, and money taken from the

  robbery victims were recovered. (Def. 56.1 ¶ 38; Pl. 56.1 ¶ 38.)

         Plaintiff’s alleged involvement in the underlying robbery is vehemently disputed by the

  parties. According to Defendants, as Gladitz approached the Range Rover after it came to a stop,

  he observed Plaintiff sitting in the back seat, looking straight ahead, not moving. (Def. 56.1 ¶

  13.) Gladitz then watched as Plaintiff slowly opened the door to the Range Rover, exited the

  vehicle and walked away. (Id.) Gladitz did not go after Plaintiff because he had suspects on the



                                                   3
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 4 of 25 PageID #: 1010



  ground and was concerned for his and Hoovert’s safety. (Id. ¶ 14.) Hoovert did not observe

  Plaintiff, or anyone else, in the car. (Id. ¶ 16.)

          Gladitz transmitted a description of Plaintiff over the police radio, stating that he was

  wearing a maroon and orange shirt. (Id. ¶¶ 17-18.) Defendant Police Offiers Jorge Diaz

  (“Diaz”) and John Monell (“Monell”) then arrived at the scene and Gladitz advised them that

  there was another black male that exited the vehicle and fled. (Id. ¶¶ 20-21.) Gladitz described

  the individual as a black male, with tattoos covering his face, wearing camouflaged or green

  shorts. (Id. ¶ 21.)

          Diaz and Monell went in pursuit of the individual and, at 274 Evans Avenue, a short

  distance from where the Range Rover came to a stop, observed Plaintiff exiting from the rear of

  a house and walking down the driveway. (Id. ¶¶ 23, 27.) Diaz observed that Plaintiff fit the

  description provided by Gladitz, drew his weapon and instructed Plaintiff to get down on the

  ground, whereupon he was handcuffed and taken into custody. (Id. ¶¶ 24-25, 27.) At the time of

  his arrest, Plaintiff was wearing greenish, camouflage shorts with orange underwear sticking out

  above the shorts, and had tattoos covering his face and body. (Id. ¶ 26.) Diaz brought Plaintiff

  back to Gladitz, who confirmed that Plaintiff was the individual he observed in the Range Rover.

  (Id. ¶ 28.)

          For his part, Plaintiff asserts that he was in the vicinity of Tri-State Motors on September

  13, 2013 in order to visit Solid Gold Tattoo Shop to obtain a tattoo. (Wisdom Dep. 36-37,

  annexed to Harvis Decl. at Ex. 3.) Upon arriving at the tattoo parlor at approximately 10:45

  a.m., Plaintiff found it was closed, so he decided to walk around in search of food and return to

  the tattoo shop later. (Id. 39-40.)




                                                       4
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 5 of 25 PageID #: 1011



         When he turned onto Evans Avenue, Plaintiff saw Diaz approach him with his weapon

  drawn, instructing Plaintiff to put his hands up. (Id. 40.) Plaintiff put his hands up in the air,

  Diaz placed handcuffs on him from behind and, according to Plaintiff, Diaz slammed him to the

  ground. (Id.) Another officer then arrived and placed shackles around Plaintiff’s feet. (Id.)

  Diaz held Plaintiff down by placing his knee in Plaintiff’s back and his hand on Plaintiff’s face,

  with Plaintiff’s face in the grass. (Id.) Plaintiff asserts that he was kept this way for

  approximately twenty to thirty minutes. (Id.)

         Plaintiff was then placed in a police vehicle and driven around the corner, whereupon

  Diaz exited the vehicle and Plaintiff was left inside for three hours. (Id. 41.) During the three

  hours, a show-up was conducted where Plaintiff was removed from the vehicle and another

  individual was viewing him from inside of another vehicle approximately one block away. (Id.

  41-42.) Plaintiff was then transported to the police precinct. (Id. 42.)

         Plaintiff was arrested and charged with three counts of robbery in the first degree and

  criminal possession of a weapon in the third degree. (Def. 56.1 ¶ 40; Pl. 56.1 ¶ 40.) Following a

  bench trial, Plaintiff was acquitted of all charges on January 12, 2015. (Def. 56.1 ¶ 41; Pl. 56.1 ¶

  41.)

         Plaintiff commenced the within action on April 8, 2016, asserting causes of action for

  false arrest and imprisonment, and malicious prosecution, pursuant to 42 U.S.C. § 1983

  (“Section 1983”) and New York state law. Plaintiff also asserts Section 1983 claims for

  excessive force, failure to intervene, unreasonably prolonged detention, violation of due process,

  and municipal liability. Finally, Plaintiff brings state law claims for assault, battery, intentional

  infliction of emotional distress, negligent training, and violation of Article I, Sections 6 and 12 of

  the New York State Constitution. Defendants now move for summary judgment with respect to



                                                    5
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 6 of 25 PageID #: 1012



  all claims alleged by Plaintiff. Plaintiff opposes Defendants’ motion and cross-moves for partial

  summary judgment.

                                              DISCUSSION

  I.      Legal Standard

          Summary judgment is appropriate when “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

  burden is on the moving party to establish the lack of any factual issues. See Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986). The very language of this standard dictates that an otherwise

  properly supported motion for summary judgment will not be defeated because of the mere

  existence of some alleged factual dispute between the parties. See Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 247 (1986). Rather, the requirement is that there be no “genuine issue of

  material fact.” Id. at 248.

          The inferences to be drawn from the underlying facts are to be viewed in the light most

  favorable to the non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 588 (1986). When the moving party has carried its burden, the party opposing

  summary judgment must do more than simply show that “there is some metaphysical doubt as to

  the material facts.” Id. at 586. In addition, the party opposing the motion “may not rest upon the

  mere allegations or denials of his pleadings, but . . . must set forth specific facts showing there is

  a genuine issue for trial.” Anderson, 477 U.S. at 248.

          When considering a motion for summary judgment, the district court “must also be

  ‘mindful of the underlying standards and burdens of proof’ . . . because the evidentiary burdens

  that the respective parties will bear at trial guide the district courts in their determination of

  summary judgment motions.” SEC v. Meltzer, 440 F. Supp. 2d 179, 187 (E.D.N.Y. 2006)



                                                     6
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 7 of 25 PageID #: 1013



  (quoting Brady v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988)) (internal citations

  omitted). “Where the non-moving party would bear the ultimate burden of proof on an issue at

  trial, the burden on the moving party is satisfied if he can point to an absence of evidence to

  support an essential element of the non-movant’s claim.” Meltzer, 440 F. Supp. 2d at 187.

  II.    Qualified Immunity

         “Qualified immunity is an affirmative defense that shields government officials from

  liability for civil damages insofar as their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known.” Bartels v. Guariglia, No.

  16-CV-1848, 2019 WL 2076809, at *8 (E.D.N.Y. May 10, 2019) (quoting Stephenson v. Doe,

  332 F.3d 68, 76 (2d Cir. 2003)) (internal quotation marks and citation omitted). A constitutional

  right is “clearly established” where “existing law . . . place[s] the constitutionality of the

  [official’s] conduct ‘beyond debate.’” District of Columbia v. Wesby, __ U.S. __, 138 S. Ct.

  577, 589 (2018) (quoting Ashcroft v. al-Kidd, 536 U.S. 731, 741 (2011)). “To that end, the

  Supreme Court has described qualified immunity as a ‘demanding’ doctrine protecting ‘all but

  the plainly incompetent or those who knowingly violate the law.’” Bartels, 2019 WL 2076809,

  at *8 (quoting Wesby, 138 S. Ct. at 589) (additional citation omitted).

         In determining whether a defendant is entitled to qualified immunity, courts conduct a

  two-step analysis: (1) do the facts demonstrate that the defendant’s conduct violated plaintiff’s

  constitutional rights; and, (2) if there was a constitutional violation, was the right clearly

  established at the time of the defendant’s actions. See Bartels, 2019 WL 2076809, at *9 (citing

  Barboza v. D’Agata, 676 F. App’x 9, 12 (2d Cir. 2017)). A court may, however, “in its own

  discretion, refrain from determining whether a constitutional right has been violated and move

  directly to the question of qualified immunity (i.e., whether a constitutional right was clearly



                                                     7
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 8 of 25 PageID #: 1014



  established at the time the defendant acted).” Costello v. City of Burlington, 632 F.3d 41, 51-52

  (2d Cir. 2011) (Pooler, J., concurring) (citing Pearson v. Callahan, 555 U.S. 223 (2009)).

         The Individual Defendants assert that they are entitled to qualified immunity from

  Plaintiff’s claims of false arrest and malicious prosecution because, based on the facts known to

  them at that time, it was objectively reasonable for them to conclude that probable cause, or at

  least arguable probable cause, existed to arrest Plaintiff. (Def. Mem. of Law in Supp. of Mot. for

  Summ. J. 18.) In response, Plaintiff argues that a qualified immunity defense is premature at this

  juncture because there are factual issues requiring resolution by the factfinder before any

  determination of qualified immunity can be made, (Pl. Mem. of Law in Opp’n 16-18), and that

  the facts offered by Plaintiff in support of his claims, if credited by a jury, would demonstrate

  that Defendants intentionally deprived him of his constitutional rights. (Id. 18.)

         “Qualified immunity is an affirmative defense that must be pled and proved by the

  defendant.” Shechter v. Comptroller of the City of N.Y., 79 F.3d 265, 270 (2d Cir. 1996) (citing

  Blissett v. Coughlin, 66 F.3d 531, 538 (2d Cir. 1995)). The mere fact that the Individual

  Defendants are “government officials” is not enough to establish qualified immunity. Shechter,

  79 F.3d at 270. The Individual Defendants “must further demonstrate the specific acts at issue

  were performed within the scope of their official duties.” Id. (emphasis omitted).

         Moreover, while “[t]he matter of whether a right was clearly established at the pertinent

  time is a question of law[,] . . . the matter of whether a defendant official’s conduct was

  objectively reasonable, i.e., whether a reasonable official would reasonably believe his conduct

  did not violate a clearly established right, is a mixed question of law and fact.” Higazy v.

  Templeton, 505 F.3d 161, 170 (2d Cir. 2007) (quoting Kerman v. City of New York, 374 F.3d

  93, 108-09 (2d Cir. 2004)). Accordingly, although “‘[i]mmunity ordinarily should be decided by



                                                    8
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 9 of 25 PageID #: 1015



  the court,” that is true only in those cases where the facts concerning the availability of the

  defense are undisputed; otherwise, jury consideration is normally required.” Higazy, 505 F.3d at

  170 (quoting Oliveira v. Mayer, 23 F.3d 642, 649 (2d Cir. 1994)) (additional citation omitted).

         In this action, the Court agrees with Plaintiff. Given the glaringly different versions of

  events offered by the parties, at this stage of the action, “the facts do not support a finding, as a

  matter of law, that [the Individual] Defendants’ actions were ‘objectively reasonable’ with

  respect to Plaintiff’s . . . claims.” Szabo v. Parascandolo, No. 16-CV-3683, 2019 WL 481925, at

  *7 (E.D.N.Y. Feb. 6, 2019). Rather, several factual issues must be resolved prior to a

  determination with respect to qualified immunity. As such, this Court finds that the Individual

  Defendants are not entitled to qualified immunity at this stage of the litigation and recommends

  that Defendants’ motion for summary judgment on that ground be denied.

  III.   Defendants’ Motion for Summary Judgment as to Plaintiff’s Claims

         A.      False Arrest

                 “A § 1983 claim for false arrest, resting on the Fourth Amendment right of an

  individual to be free from unreasonable seizures, including arrest without probable cause . . . is

  substantially the same as a claim for false arrest under New York law.” Weyant v. Okst, 101

  F.3d 845, 852 (2d Cir. 1996) (citations omitted); Folk v. City of New York, 243 F. Supp. 3d 363,

  371 (E.D.N.Y. 2017) (quoting Weyant¸101 F.3d at 852). Under New York law, a plaintiff

  alleging false arrest must demonstrate: (1) “the defendant intended to confine” the plaintiff; (2)

  “the plaintiff was conscious of the confinement;” (3) “the plaintiff did not consent to the

  confinement;” and, (4) “the confinement was not otherwise privileged.” Broughton v. State, 37

  N.Y.2d 451, 456 (1975); see also Folk, 243 F. Supp. 3d at 371 (same). An arrest is privileged if

  it was “based on probable cause.” Savino v. City of New York¸331 F.3d 63, 76 (2d Cir. 2003)



                                                     9
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 10 of 25 PageID #: 1016



  (quoting Broughton¸373 N.Y.2d at 458). Accordingly, “[t]he existence of probable cause to

  arrest constitutes justification and is a complete defense to an action for false arrest, . . . whether

  that action is brought under state law or under § 1983.” Weyant, 101 F.3d at 852 (citations and

  quotation marks omitted); see also Jenkins v. City of New York¸478 F.3d 76, 84 (2d Cir. 2007)

  (same).

            “In general, probable cause to arrest exists when officers have knowledge or reasonably

  trustworthy information of facts and circumstances that are sufficient to warrant a person of

  reasonable caution in the belief that the person to be arrested has committed or is committing a

  crime.” Weyant¸101 F.3d at 852 (citing cases). “Whether probable cause exists depends upon

  the reasonable conclusion to be drawn from the facts known to the arresting officer at the time of

  the arrest.” Devenpeck v. Alford¸543 U.S. 146, 152 (2004) (citing Maryland v. Pringle¸540 U.S.

  366, 371 (2003)). The arresting officer “need only possess enough information to convince a

  reasonable person that the arrestee committed an offense, . . . and if he does, then he is immune

  from a subsequent claim of false arrest.” Brown v. City of New York¸201 F. Supp. 3d 328, 331

  (E.D.N.Y. 2016) (citations omitted).

            “In a lawsuit claiming false arrest, ‘[t]he burden of establishing the absence of probable

  cause rests on the plaintiff.’” Lin v. City of New York, No. 14 Civ. 9994, 2016 WL 7439362, at

  *7 (S.D.N.Y. Dec. 21, 2016) (quoting Berry v. Marchinkowski, 137 F. Supp. 3d 495, 524

  (S.D.N.Y. 2015)). On summary judgment, the existence of probable cause may be determined as

  a matter of law “if there is no dispute as to the pertinent events and the knowledge of the

  officers.” Weyant, 101 F.3d at 852. Where, however, the parties dispute material facts bearing

  on such events and knowledge, summary judgment is not appropriate. See id.; see also Moore v.

  Comesanas, 32 F.3d 670, 673 (2d Cir. 1994) (finding that where question of whether arresting



                                                     10
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 11 of 25 PageID #: 1017



  officer had probable cause was “predominantly factual in nature, [it] was properly presented to

  the jury”).

            Here, the entirety of the circumstances surrounding Plaintiff’s arrest are in dispute.

  Gladitz testified at his deposition that he observed Plaintiff in the backseat of the Range Rover

  when it came to a stop; however, Hoovert, who approached the vehicle at the same time, did not

  observe anyone else, let alone Plaintiff, in the automobile. Defendants assert that Gladitz

  radioed a description of a black male wearing an orange or maroon shirt fleeing the Range

  Rover. However, Plaintiff offers evidence that no radio transmissions concerning Plaintiff went

  out until after Plaintiff was arrested. (Harvis Decl., Ex. 16.) Moreover, while it appears

  undisputed that any radio transmission failed to include that the suspect in pursuit had tattoos

  covering his face, Defendants maintain that Gladitz advised Diaz of this fact when he arrived on

  the scene.

            The foregoing demonstrates that there are genuine issues of material fact as to whether or

  not Defendants had probable cause to arrest Plaintiff. A determination of this issue will hinge on

  credibility, which requires a determination by a factfinder. “Assessments of credibility and

  choices between conflicting versions of the events are matters for the jury, not for the court on

  summary judgment.” Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005).

  Accordingly, this Court holds that Plaintiff’s false arrest claim is not appropriate for summary

  judgment and respectfully recommends that Defendants’ motion with respect to this ground be

  denied.

            B.     Malicious Prosecution

                   “To establish a malicious prosecution claim under New York law, a plaintiff must

  prove (1) the initiation or continuation of a criminal proceeding against plaintiff, (2) termination



                                                     11
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 12 of 25 PageID #: 1018



  of the proceeding in plaintiff’s favor, (3) lack of probable cause for commencing the proceeding,

  and (4) actual malice as a motivation for defendant’s actions.” Sherman v. City of New York,

  No. 18-5359, 2019 WL 2164081, at *9 (E.D.N.Y. May 16, 2019) (quoting Manganiello v. City

  of New York, 612 F.3d 149, 161 (2d Cir. 2010)) (additional citation and internal quotation marks

  omitted). “To prevail on a § 1983 claim for malicious prosecution, the plaintiff must also

  establish ‘a post-arraignment seizure.’” Sherman, 2019 WL 2164081, at *9 (quoting Swartz v.

  Insogna, 704 F.3d 105, 112 (2d Cir. 2013)).

         Here, it is undisputed that criminal proceedings were initiated against Plaintiff and that

  those proceedings terminated in Plaintiff’s favor when he was acquitted after a bench trial.

  However, the same factual issues surrounding whether there was probable cause for Plaintiff’s

  arrest apply to his malicious prosecution claim. Accordingly, for the reasons set forth above in

  connection with Plaintiff’s false arrest claim, this Court finds summary judgment on Plaintiff’s

  malicious prosecution claim similarly inappropriate and recommends that Defendants’ motion on

  this claim be denied.

         C.      Excessive Force

                 Excessive force claims brought pursuant to Section 1983 are “judged under the

  Fourth Amendment’s ‘objective reasonableness’ standard.” Terranova v. New York¸676 F.3d

  305, 308 (2d Cir. 2012) (quoting Brosseau v. Haugen¸543 U.S. 194, 197 (2004)). Under this

  standard, the determinative question is whether the officers’ actions are “‘objectively reasonable’

  in light of the facts and circumstances confronting them, without regard to their underlying intent

  or motivation.” Spinelli v. City of New York¸579 F.3d 160, 167 (2d Cir. 2009) (citation

  omitted).




                                                  12
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 13 of 25 PageID #: 1019



         “Under the law, police are not permitted to use any degree of force in all instances – in

  some circumstances, no use of force is reasonable because none is required.” Weather v. City of

  Mount Vernon, No. 08 Civ. 192, 2011 WL 1046165, at *9 (S.D.N.Y. Mar. 22, 2011), aff’d, 474

  F. App’x 821 (2d Cir. 2012). It is “well established that law enforcement officers violate the

  Fourth Amendment if the amount of force they use is ‘objectively unreasonable’ in light of the

  facts and circumstances confronting them.” Rogoz v. City of Hartford¸796 F.3d 236, 246 (2d

  Cir. 2015) (citation omitted). However, “[t]he calculus of reasonableness must embody

  allowance for the fact that police officers are often forced to make split-second judgments – in

  circumstances that are tense, uncertain, and rapidly evolving – about the amount of force that is

  necessary in a particular situation.” Id. (quoting Graham v. Connor, 490 U.S. 386, 396-97

  (1989)). “The ‘reasonableness’ of the amount of force used thus ‘must be judged from the

  perspective of a reasonable officer on the scene . . . at the moment’ the force is used.” Rogoz,

  796 F.3d at 246-47 (quoting Graham, 490 U.S. at 396). “In sum, the ‘standard’ to be applied in

  determining whether ‘the amount of force’ used exceeded the amount that was ‘necessary’ in the

  particular circumstances is ‘reasonableness at the moment.’” Rogoz, 796 F.3d at 247 (quoting

  Graham, 490 U.S. at 396, 397). “Not every push or shove, even if it may later seem unnecessary

  in the peace of a judge’s chambers . . . violates the Fourth Amendment.” Graham, 490 U.S. at

  396 (citation omitted).

         Defendants move for summary judgment on the grounds that there is no evidence that

  any of the Individual Defendants used excessive force against Plaintiff. According to

  Defendants, “the only physical force involving Plaintiff occurred when he was placed into

  custody by Diaz and Monell when they directed him to lie prone on the ground, and when they

  placed him in handcuffs.” (Def. Mem. of Law in Supp. of Mot. for Summ. J. 21.) Defendants



                                                  13
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 14 of 25 PageID #: 1020



  also point to the fact that Plaintiff never complained of any injuries when he was brought to the

  police department for processing after his arrest. (Def. Mem. of Law in Opp’n to Pl. Mot. for

  Partial Summ. J. 14; Reissman Reply Decl., Ex. W.) Plaintiff, however, testified at his

  deposition as follows:

         [An officer] told me to put my hands up and I put my hands behind my back. He
         grabbed me and I remember him tripping me and slamming my face down on the
         grass. That’s when he got on top of me, he put his arm on my face. My face is on
         the grass, his hand is on my face, pushing down with his knee in my back. That’s
         when Monell came and threw the cuffs on my foot. That’s when I asked what am
         I being arrested for and he said, shut the fuck up, and that’s when he kicked me.

  (Wisdom Dep. 76, annexed to Harvis Decl. at Ex. 3.)

         While Plaintiff’s only evidence in support of his excessive force claim is his own

  testimony, the Second Circuit recently held that a Plaintiff’s own testimony, without any

  other corroborating evidence, is enough to survive summary judgment where such

  testimony is not “‘contradictory and incomplete’” or “‘so replete with inconsistencies and

  improbabilities that no reasonable juror’ could credit it.” Adamson v. Miller, No. 18-

  3443, 2020 WL 1813545, at *2 (2d Cir. Apr. 9, 2020) (quoting Bellamy v. City of New

  York¸914 F.3d 727, 746 (2d Cir. 2019)). Although Plaintiff may face a tough hurdle at

  trial in proving his excessive force claim, particularly in light of Defendants’ evidence to

  the contrary, at this point, the evidence presented is enough to create a genuine issue of

  material fact to survive summary judgment, in light of the Second Circuit’s recent

  jurisprudence. Accordingly, this Court respectfully recommends that Defendants’ motion

  for summary judgment be denied with respect to Plaintiff’s excessive force claim.

         D.      Failure to Intervene

                 The Second Circuit has recognized that “all law enforcement officials have an

  affirmative duty to intervene to protect the constitutional rights of citizens from infringement by

                                                   14
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 15 of 25 PageID #: 1021



  other law enforcement officers in their presence.” Anderson v. Branen, 17 F.3d 552, 557 (2d

  Cir. 1994) (citing cases). Liability for failure to intercede will attach where the officer in

  question observes or has reason to know of the underlying wrongful conduct and had a “realistic

  opportunity to intervene to prevent the harm from occurring” but failed to do so. Id. (citing

  O’Neill v. Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988)). However, where a law enforcement

  officer is a “direct participant” in the allegedly unlawful conduct, “the failure to intervene theory

  of liability is inapplicable.” Buchy v. City of White Plains, No. 14 CV 1806, 2015 WL 8207492,

  at *3 (S.D.N.Y. Dec. 7, 2015) (citation and quotation marks omitted).

          Here, Defendants argue that since Plaintiff alleges that all of the Individual Defendants

  directly participated in the alleged violations of his constitutional rights, his failure to intervene

  claim cannot stand. Plaintiff offers little to refute this argument other than to state that “if a jury

  credits plaintiff’s version of events and finds that the police lacked knowledge of facts sufficient

  to establish arguable probable cause, several of the officers can be liable on a failure to intervene

  theory.” (Pl. Mem. of Law in Opp’n 26.) Such conclusory allegations are insufficient to survive

  summary judgment. Plaintiff fails to identify which of the Individual Defendants may be liable

  under a direct participation theory and which may be liable under a failure to intervene theory.

  Rather, all of his evidence and arguments are directed at all of the Individual Defendants as a

  whole, asserting that each directly violated his constitutional rights. As such, his failure to

  intervene claim fails as a matter of law.

          Based on the foregoing, this Court respectfully recommends that Defendants’ motion for

  summary judgment be granted with respect to Plaintiff’s failure to intervene claim, and that this

  claim be dismissed.




                                                    15
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 16 of 25 PageID #: 1022




         E.      Unreasonably Prolonged Detention

                 A claim for unreasonably prolonged detention is evaluated under the Fourth

  Amendment. See Russo v. City of Bridgeport, 479 F.3d 196, 205 (2d Cir. 2007). In order to

  prevail on such a claim, a plaintiff must demonstrate “(1) that he has a right to be free from

  continued detention stemming from law enforcement officials’ mishandling or suppression of

  exculpatory evidence, (2) that the actions of the officers violated that right, and (3) that the

  officers’ conduct ‘shocks the conscience.’” Id. (quoting County of Sacramento v. Lewis¸523

  U.S. 833, 846 (1988)).

         Plaintiff alleges that as a result of Defendants’ failure to turn over certain exculpatory

  evidence, Plaintiff’s right to be free from continued detention under the Fourth Amendment was

  violated in that he was detained after it was or should have been known that Plaintiff was entitled

  to be released. (Compl. ¶¶ 109-13.) Plaintiff contends that Defendants deliberately failed to

  disclose to prosecutors or his criminal attorney that Hoovert did not see Plaintiff in the Range

  Rover on the day of his arrest, arguing that such information was exculpatory. Defendants argue

  that such information does not qualify as exculpatory material because Hoovert testified at her

  deposition that she was occupied handcuffing Forrest at the time Gladitz allegedly saw Plaintiff

  in the vehicle. Accordingly, Defendants claim that they had no duty to disclose such

  information.

         Exculpatory evidence has been defined by the Supreme Court as “evidence favorable to

  [the] accused” and “material either to guilt or to punishment.” Brady v. Maryland¸ 373 U.S. 83,

  87 (1963). While Defendants argue that the fact that Hoovert did not see Plaintiff in the Range

  Rover on the date of his arrest is not exculpatory, the Court concludes otherwise. Gladitz was



                                                    16
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 17 of 25 PageID #: 1023



  the only individual who claimed to observe Plaintiff in the Range Rover. The fact that Hoovert

  did not see Plaintiff is evidence favorable to Plaintiff, regardless of the reason why Hoovert may

  or may not have seen him. Moreover, it is undisputed here that Plaintiff was ultimately acquitted

  of the criminal charges against him, after being detained for sixteen months. Accordingly, this

  Court finds that there are genuine issues of fact with respect to Plaintiff’s claim for unreasonably

  prolonged detention that preclude summary judgment. It is not beyond the pale for a juror to

  find that Defendants intentionally withheld the fact that Hoovert did not observe Plaintiff in the

  vehicle. For these reasons, the Court respectfully recommends that Defendants’ motion for

  summary judgment be denied with respect to this claim.

         F.      Municipal Liability

                 Pursuant to the Supreme Court’s decision in Monell v. New York City

  Department of Social Services, 436 U.S. 658 (1978), “a local government may not be sued under

  § 1983 for an injury inflicted solely by its employees or agents.” Id. at 694. Rather, a municipal

  entity may only be held liable where injury results from the “execution of a government’s policy

  or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

  represent official policy.” Id.

         A municipality may not be held liable under Section 1983 under a respondeat superior

  theory. See Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986). Therefore, “to prevail on

  a claim against a municipality under Section 1983 based on acts of a public official, a plaintiff is

  required to prove: (1) actions taken under color of law; (2) deprivation of a constitutional or

  statutory right; (3) causation; (4) damages; and (5) that an official policy of the municipality

  caused the constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008)

  (citing Monell, 436 U.S. at 690-91). “The plaintiff must show a ‘direct causal link between a



                                                   17
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 18 of 25 PageID #: 1024



  municipal policy or custom, and the alleged constitutional deprivation.’” Mazzone v. Town of

  Southampton, 283 F. Supp. 3d 38, 61 (E.D.N.Y. 2017) (quoting City of Canton v. Harris, 489

  U.S. 378, 385 (1989)).

         “In determining municipal liability, it is necessary to conduct a separate inquiry into

  whether there exists a ‘policy’ or ‘custom.’” Davis v. City of New York, 228 F. Supp. 2d 327,

  336 (S.D.N.Y. 2002). “Although there is no heightened pleading requirement for complaints

  alleging municipal liability under § 1983, a complaint does not suffice if it tenders naked

  assertion[s] devoid of further factual enhancement.” McLennon v. City of New York, 171 F.

  Supp. 3d 69, 94 (E.D.N.Y. 2016) (quoting Green v. City of Mount Vernon, 96 F. Supp. 3d 263,

  301-02 (S.D.N.Y. 2015)) (additional citation and internal quotation marks omitted) (alteration in

  original). “[T]he mere assertion . . . that a municipality has such a custom or policy is

  insufficient in the absence of allegations of fact tending to support, at least circumstantially, such

  an inference.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) (internal citation and

  quotation marks omitted).

         To demonstrate a policy, custom, or practice for purposes of municipal liability, “a

  plaintiff need not identify an expressly adopted rule.” Mazzone, 283 F. Supp. 3d at 61. Rather, a

  plaintiff may establish the existence of a municipal policy or custom by demonstrating any one

  of the following:

         (1) a formal policy officially endorsed by the municipality; (2) actions taken by
         governmental officials responsible for establishing the municipal policies that
         caused the particular deprivation in question; (3) a practice so consistent and
         widespread that, although not expressly authorized, constitutes a custom or usage
         of which a supervising policy-maker must have been aware; or (4) a failure by
         policymakers to provide adequate training or supervision to subordinates to such
         an extent that it amounts to deliberate indifference to the rights of those who come
         into contact with the municipal employees.

  Jones v. Bay Shore Union Free Sch. Dist., 170 F. Supp. 3d 420, 438 (E.D.N.Y. 2016),

                                                    18
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 19 of 25 PageID #: 1025



  aff’d, 666 F. App’x 92 (2d Cir. 2016) (quoting Brandon v. City of New York, 705 F.

  Supp. 2d 261, 276-77 (S.D.N.Y. 2010)).

         Here, the evidence presented fails to substantiate any of the four Monell

  categories. There is nothing before the Court that demonstrates a municipal policy,

  practice or custom of unconstitutional conduct. In response to Defendants’ motion for

  summary judgment, Plaintiff asserts various theories and situations that he “can show”

  are likely to occur within the Nassau County Police Department. (Pl. Mem. of Law in

  Opp’n 23-24.) Such theories are not evidence. At this stage of the litigation, Plaintiff

  must present actual evidence in support of his claim for municipal liability in order to

  take it to trial. See Vail v. City of New York, 68 F. Supp. 3d 412, 431 (S.D.N.Y. 2014)

  (“A municipal policy may be pronounced or tacit and reflected in either action or

  inaction, but either way Plaintiff must allege it with factual specificity, rather than by

  bare and conclusory statements.”). Plaintiff has failed to meet this burden.

         Moreover, “[p]roof of a single incident of unconstitutional activity is not

  sufficient to impose liability under Monell, unless proof of the incident includes proof

  that it was caused by an existing, unconstitutional municipal policy, which policy can be

  attributed to a municipal policymaker.” Jones, 170 F. Supp. 3d at 438 (quoting City of

  Oklahoma v. Tuttle, 471 U.S. 808, 823-24 (1985)). The evidence before the Court fails

  to demonstrate that anyone other than Plaintiff has been subjected to the alleged

  unconstitutional policy or custom he claims to exist. Accordingly, this Court finds that

  Plaintiff’s claim for municipal liability fails as a matter of law and, as such, Defendants’

  motion for summary judgment should be granted and the claim should be dismissed.




                                                    19
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 20 of 25 PageID #: 1026



         G.      Assault and Battery

                 Under New York law, claims for assault and battery are evaluated under the same

  “objective reasonableness” standard as excessive force claims. See Kramer v. City of New

  York, No. 04 Civ. 106, 2004 WL 2429811, at *11 (S.D.N.Y. Nov. 1, 2004) (“In the context of

  state officers performing their lawful duties, New York State law regarding assault and battery

  parallels the federal laws regarding excessive force.”). “Where there has been an unlawful

  arrest, any degree of force is unreasonable and excessive.” Id. (citation omitted).

         For the same reasons set forth above in connection with Plaintiff’s excessive force claim,

  this Court finds that there are genuine issues of fact with respect to Plaintiffs’ claims for assault

  and battery. Accordingly, the Court respectfully recommends that Defendants’ motion for

  summary judgment on these grounds be denied.

         H.      Intentional Infliction of Emotional Distress

                 “Under New York law, the tort of intentional infliction of emotional distress has

  four elements: (1) extreme and outrageous conduct; (2) intent to cause severe emotional distress;

  (3) a causal connection between the conduct and the injury; and (4) severe emotional distress.”

  Restis v. American Coal. Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 729 (S.D.N.Y. Sept. 30,

  2014) (citing Bender v. City of New York, 78 F.3d 787, 790 (2d Cir. 1996)). “New York sets a

  high threshold for conduct that is ‘extreme and outrageous’ enough to constitute intentional

  infliction of emotional distress.” Restis, 53 F. Supp. 3d at 729 (quoting Bender, 78 F.3d at 790;

  see also Gay v. Carlson, 60 F.3d 83, 89 (2d Cir. 1995) (“We have noted that New York courts

  have been ‘very strict’ in applying these elements.”). Indeed, “New York courts have found

  liability for intentional infliction of emotional distress ‘only where the conduct has been so

  outrageous in character, and so extreme in degree, as to go beyond all possible bounds of



                                                    20
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 21 of 25 PageID #: 1027



  decency, and to be regarded as atrocious, and utterly intolerable in a civilized society.” Restis,

  53 F. Supp. 3d at 729 (quoting Stuto v. Fleishman, 164 F.3d 820, 827 (2d Cir. 1999)) (additional

  citations omitted).

          Here, the evidence before the Court simply does not rise to the level necessary to sustain

  a claim for intentional infliction of emotional distress. There is nothing upon which the Court

  can even vaguely find a question of fact regarding any conscience-shocking or outrageous

  behavior by Defendants. Seemingly aware of this, Plaintiff offers nothing in opposition to

  Defendants’ motion other than a conclusory allegation that the conduct outlined in the parties’

  papers “raises questions of fact sufficient for plaintiff’s emotional distress . . . claim[] to

  survive.” (Pl. Mem. of Law in Opp’n 26-27.) The Court finds this insufficient to overcome

  Defendants’ motion for summary judgment.

          Accordingly, this Court respectfully recommends that Defendants’ motion for summary

  judgment with respect to Plaintiff’s claim for intentional infliction of emotional distress be

  granted and that the claim be dismissed.

          I.      Negligent Training

                  Plaintiff asserts a claim for “negligent training” against Defendants, asserting that

  “Defendants failed to use reasonable care in the training of NCPD employees who participated in

  the [alleged] unlawful conduct.” (Compl. ¶¶ 149-51.) New York, however, “does not permit a

  claim for negligent hiring, training, retention or supervision where the defendants act in the

  scope of their employment.” I.M. v. United States, 362 F. Supp. 3d 161, 207 (S.D.N.Y. 2019)

  (quoting Schoolcraft v. City of New York, 103 F. Supp. 3d 465, 522 (S.D.N.Y. 2015)).

          Here, all of the Individual Defendants are alleged to have been acting within the scope of

  their employment during the underlying events giving rise to this action, a fact which Defendants



                                                     21
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 22 of 25 PageID #: 1028



  – and more specifically, Nassau County (the “County”), as their employer – do not dispute.

  “[W]here a defendant employer admits its employees were acting within the scope of their

  employment, an employer may not be held liable for negligent hiring, training, and retention as a

  matter of law.” Rowley v. City of New York, No. 00 Civ. 1793, 2005 WL 2429514, at *13

  (S.D.N.Y. Sept. 30, 2005) (citing cases).

         Seeming to again recognize the futility of his claim, Plaintiff conflates his state law

  negligent training clam with his federal Monell claim in his opposition to Defendants’ motion,

  failing to even address Defendants’ arguments concerning the invalidity of such claim under

  New York law. Accordingly, the Court finds that there is no genuine issue of material fact with

  respect to Plaintiff’s state law claim for negligent training, and that the claim fails as a matter of

  law. For this reason, the Court respectfully recommends that Defendants’ motion for summary

  judgment be granted and that Plaintiff’s claim for negligent training be dismissed.

         J.      Violation of the New York State Constitution

                 Plaintiff’s Complaint asserts in its Thirteenth Cause of Action that all Defendants

  violated his rights under Article I, Sections 6 and 12 of the New York State Constitution.

  (Compl. ¶¶ 152-54.) Defendants seek summary judgment with respect to this claim since they

  are duplicative of federal claims already asserted by Plaintiff in this action. (Def. Mem. of Law

  in Supp. 30-31.) Plaintiff barely offers opposition to this ground of Defendants’ motion, again

  stating that the conduct outlined in the parties’ papers “raises questions of fact sufficient for

  plaintiff’s . . . violations of the New York State Constitution claim[] to survive.” (Pl. Mem. of

  Law in Opp’n 26-27.)

         As Defendants correctly point out, there is no private right of action under the New York

  State Constitution where a plaintiff has an alternative remedy under other federal and state laws.



                                                    22
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 23 of 25 PageID #: 1029



  See Vilkhu v. City of New York, No. 06-CV-2095, 2008 WL 1991099, at *8 (E.D.N.Y. May 5,

  2008) (citing Coakley v. Jaffe, 49 F. Supp. 2d 615, 628-29 (S.D.N.Y. 1999), aff’d, 234 F.3d

  1261 (2d Cir. 2000)). Here, Plaintiff has viable claims for false arrest and excessive force under

  Section 1983, rendering his claim for violation of Article I, Section 12 of the New York State

  Constitution – which applies to unreasonable searches and seizures – void since “any violation of

  plaintiff’s right to be free from unreasonable searches or seizures can be vindicated through [his]

  viable Fourth Amendment claim.” Vilkhu, 2008 WL 1991099, at *8 (citing Coakley, 49 F.

  Supp. 2d at 628-29).

         Similarly, Plaintiff’s claim for violation of Article I, Section 6 of the New York State

  Constitution – which provides for due process with respect to criminal proceedings – also fails

  since Plaintiff has a pending due process claim under the Fourteenth Amendment, for which he

  seeks partial summary judgment. Accordingly, this Court finds that Plaintiff’s claim for

  violation of the New York State Constitution fails as a matter of law and recommends that

  Defendants’ motion for summary judgment be granted with respect to this claim.

  IV.    Plaintiff’s Cross-Motion for Summary Judgment

         Plaintiff cross-moves for summary judgment on what he deems his Fourteenth

  Amendment due process claim for fabrication of evidence and failure to turn over exculpatory

  evidence. While no such separate claim is set forth in Plaintiff’s Complaint, such a claim can be

  construed from the allegations lodged in support of Plaintiff’s claim for unreasonably prolonged

  detention. Accordingly, for the same reasons set forth above in connection with Plaintiff’s

  unreasonably prolonged detention claim, the Court finds that there are genuine issues of fact

  concerning Plaintiff’s claim for violation of due process resulting from fabrication of evidence

  and failure to turn over exculpatory evidence.



                                                   23
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 24 of 25 PageID #: 1030



         However, the Court notes that to the extent Plaintiff is attempting to argue that

  Defendants are somehow responsible for exculpatory evidence not being presented to the grand

  jury that indicted Plaintiff, that part of his claim should be dismissed. Presenting evidence to a

  grand jury is the province of the District Attorney’s Office, an entity of New York state, not the

  County or its individual employees.

         Accordingly, the Court respectfully recommends that Plaintiff’s motion for partial

  summary judgment be denied.

                                        RECOMMENDATION

         For the foregoing reasons, this Court respectfully recommends that Defendants’ motion

  for summary judgment be granted in part and denied in part. Specifically, the Court

  recommends that Defendants’ motion be granted with respect to Plaintiff’s claims for failure to

  intervene, municipal liability, intentional infliction of emotional distress, negligent training and

  violation of the New York State Constitution. In all other respects, the Court recommends that

  Defendants’ motion be denied. Finally, the Court recommends that Plaintiff’s motion for

  summary judgment be denied.

                                             OBJECTIONS

         A copy of this Report and Recommendation is being provided to all counsel via ECF. Any

  written objections to this Report and Recommendation must be filed with the Clerk of the Court

  within fourteen (14) days of filing of this report. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a),

  72(b). Any requests for an extension of time for filing objections must be directed to the District

  Judge assigned to this action prior to the expiration of the fourteen (14) day period for filing

  objections. Failure to file objections within fourteen (14) days will preclude further review of

  this report and recommendation either by the District Court or Court of Appeals. Thomas v. Arn,



                                                   24
Case 2:16-cv-01728-DRH-AYS Document 92 Filed 04/20/20 Page 25 of 25 PageID #: 1031



  474 U.S. 140, 145 (1985) (“[A] party shall file objections with the district court or else waive

  right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to

  object timely to a magistrate’s report operates as a waiver of any further judicial review of the

  magistrate’s decision”).



  SO ORDERED:

  Dated: Central Islip, New York
         April 20, 2020                                 /s/   Anne. Y. Shields
                                                        ANNE Y. SHIELDS
                                                             United States Magistrate Judge




                                                   25
